         Case 16-40874           Doc 36      Filed 12/17/20 Entered 12/17/20 13:13:18                    Desc Main
                                               Document Page 1 of 2
                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION

In re: Winston T Rubino                                         )        Case no. 16-40874
                                                                )
                                                                         Chapter 13
                                                                )
                                              Debtor            )        Judge: Lashonda A. Hunt
                                                                )


                               NOTICE OF MOTION AND CERTIFICATE OF SERVICE

     Winston T Rubino                                                        Sulaiman Law Group
     2412 Emerald Ct #204                                                    2500 S Highland Ave #200
     Woodridge, IL 60517                                                     Lombard,IL 60148


     Please take notice that on Friday, January 22, 2021 at 10:00 am, a representative of this office shall appear
     before the Honorable Judge Lashonda A. Hunt, or any judge sitting in that judge 's place, and present the
     Trustee's a copy of which is attached.

     This motion will be presented and heard telephonically using AT &T Teleconference. No personal
     appearance in court is necessary or permitted. To appear and be heard telephonically on the motion, you
     must call in to the hearing using the following information - Toll Free Number: 1-888-557-8511; Access
     Code: 7490911.

     If you object to this motion and want it called on the presentment date above, you must file a Notice of
     Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the
     motion will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the
     motion without a hearing.

     I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it
     in the U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor 's attorney electronically via the Court's
     CM/ECF system on Thursday, December 17, 2020.




                                                                         /s/ Alyssa Ruan
         Glenn Stearns, Chapter 13 Trustee
                                                                         For: Glenn Stearns, Trustee
         801 Warrenville Road, Suite 650
         Lisle, IL 60532-4350
         Ph: (630) 981-3888
         Case 16-40874        Doc 36       Filed 12/17/20 Entered 12/17/20 13:13:18              Desc Main
                                             Document Page 2 of 2
                                IN THE UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                            EASTERN DIVISION

In re: Winston T Rubino                                   )        Case no. 16-40874
                                                          )
                                                                   Chapter 13
                                                          )
                                           Debtor         )        Judge: Lashonda A. Hunt
                                                          )



                          MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS



   Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to Section
   1307(c)(6), and in support thereof, states the following:

   1. The debtor filed a petition under the Bankruptcy Code on December 31, 2016.
   2. The debtor's plan was confirmed on June 23, 2017.

       A Summary of the debtor's plan follows:

       Monthly Payment:          $700.00                       Last Payment Received:September 03, 2020

       Amount Paid:           $31,733.99                       Amount Delinquent:                $2,646.01


   WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
   term of a confirmed plan, pursuant to Section 1307 (c)(6).




                                                                   Respectfully Submitted;

     Glenn Stearns, Chapter 13 Trustee                             /s/ Gerald Mylander
     801 Warrenville Road, Suite 650                               For: Glenn Stearns, Trustee
     Lisle, IL 60532-4350
     Ph: (630) 981-3888
